       EXHIBIT A




Case 19-00010 Document 432-1 Filed 05/11/20 Page 1 of 2
Entity                                                  Program               Amount                Status
                                                        Paycheck Protection
   Santa Barbara Catholic School                                                   $338,355.15               APPROVED
                                                             Program
                                                        Paycheck Protection
   San Isidro Catholic Church                                                           $6,229.97            APPROVED
                                                             Program
                                                        Paycheck Protection
   San Vicente/San Roke Catholic Church                                                $26,050.00            APPROVED
                                                             Program
                                                        Paycheck Protection
   Saint Francis School                                                            $123,657.57               APPROVED
                                                             Program
                                                        Paycheck Protection
   St. Francis Catholic Church                                                         $10,381.05            APPROVED
                                                             Program
                                                        Paycheck Protection
   Santa Teresita Catholic Church                                                      $22,137.80            APPROVED
                                                             Program
                                                        Paycheck Protection
   Academy of Our Lady of Guam                                                     $287,027.50               APPROVED
                                                             Program
                                                        Paycheck Protection
   Santa Barbara Catholic church                                                       $55,122.05            APPROVED
                                                             Program
                                                        Paycheck Protection
   Bishop Baumgartner Memorial School                                              $312,780.20               APPROVED
                                                             Program
                                                        Paycheck Protection
   San Vicente Catholic School                                                     $156,375.00               APPROVED
                                                             Program
                                                        Paycheck Protection
   St. Joseph Catholic Church                                                           $7,392.50            APPROVED
                                                             Program
                                                        Paycheck Protection
   Father Duenas Memorial School                                                   $376,620.00               APPROVED
                                                             Program
                                                        Paycheck Protection
   Our Lady of Lourdes Catholic Church                                                 $33,639.00       Not Processed
                                                             Program
                                                        Paycheck Protection
   San Dimas & Our Lady of the Rosary Catholic Church                                  $13,613.00       Not Processed
                                                             Program
                                                        Paycheck Protection
   Our Lady of the Blessed Sacrament Church                                            $11,875.00       Not Processed
                                                             Program
                                                        Paycheck Protection
   Catholic Cemeteries of Guam, Inc.                                                   $39,555.72       Not Processed
                                                             Program




                      Case 19-00010 Document 432-1 Filed 05/11/20 Page 2 of 2
